Mikoll, J. P., Crew III, Peters and Spain, JJ.,
concur. Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as established a market value for parcels #68.18-1-22, #68.18-1-21, #68.00-1-46, #83.06-1-4 and #83.06-1-12 in excess of the parcel’s assessed value for the tax years 1990 through 1995; the petitions are dismissed as to said parcels, as well as parcels #83.06-1-1 and #83.06-1-2; with respect to the remaining parcels (#68.18-1-23 and #68.18-1-17), decision withheld, and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.